

EXHIBIT 10.1



[Date]


[Name]
Numerex Corp.
3330 Cumberland Blvd SE, Suite 700
Atlanta, GA 30339
 
Re: Change in Control Severance Arrangement


Dear [             ]:


1. Purpose.  The purpose of this letter agreement (this “Agreement”) is to
confirm to you that the Board of Directors of Numerex Corp. (“NMRX”) has
approved the Change in Control severance arrangement for you set forth below.
 
2. Severance.  If upon or within [one] year following a Change in Control,
either NMRX terminates your employment without Cause or you terminate your
employment with NMRX for Good Reason, NMRX will, subject to paragraph 3 of this
Agreement, pay to you within 60 days after your termination of employment a lump
sum severance payment (the “Severence Payment”) equal to ___ times your monthly
base salary in effect immediately prior to your termination of employment.  The
Severance Payment shall be subject to reduction for all applicable withholding
taxes and any other applicable deductions.
 
3. General Release of Claims.  You will not be entitled to the Severance Payment
unless you have executed and delivered to NMRX a general release of claims (in
such form as NMRX shall specify) (the “Release”) upon or after your termination
of employment and such Release has become irrevocable not later than fifty-six
(56) days after the date of your termination of employment hereunder.  Your
entitlement to the Severance Payment is further conditioned upon your returning
to NMRX all property of NMRX and any of its affiliates in your possession on or
prior to the date of your termination of employment and complying with the terms
of the Release.  NMRX will deliver to you a copy of the Release not later than
three days after your termination of employment with NMRX.
 
4. Certain Definitions.  For purposes of this Agreement:
 
(a) “Cause” means (i) your gross negligence or willful misconduct in the
performance of your duties to NMRX; (ii) conduct by you that constitutes a
material or willful violation of federal or state law injurious to the business
or reputation of NMRX; (iii) your willful refusal or willful failure to act in
accordance with any specific lawful direction or order of NMRX, its Board of
Directors, or any officer of NMRX to whom you report; (iv) your commission of an
act of fraud with respect to NMRX; or (v) your conviction of either a felony or
a crime causing material harm to the standing or reputation of NMRX.
 
(b) “Change in Control” means the occurrence of any of the following (i) the
consummation by NMRX of a sale, transfer or assignment, in one transaction or a
series of related transactions, of all or substantially all of the assets of
NMRX other than to one or more affiliates of NMRX or one or more entities owned
by stockholders of NMRX in substantially the same proportions as their stock
ownership in NMRX, (ii) any “person” (as the term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), excluding affiliates
of NMRX and employee benefit plans of NMRX and its affiliates, becomes the
beneficial owner of more than 50% of the outstanding voting stock of NMRX other
than as the result of the direct purchase of securities from NMRX, or (iii) the
consummation by NMRX of a merger or consolidation with or into any other entity,
other than a merger or consolidation that results in the voting securities of
NMRX outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent of the combined voting power of the
surviving entity immediately after such merger or consolidation.
 
(c) “Good Reason” means the existence of any of the following conditions
(without your prior consent) after you have provided written notice to NMRX of
such condition (which notice must be provided within 30 days of the initial
existence of the condition and must specify the particular condition in
reasonable detail):   (i) a material diminution in your title, duties or
responsibilities or base compensation or (ii) a required relocation of your
principal place of employment outside of 50 miles from NMRX’s headquarters
immediately prior to the Change in Control.  Notwithstanding the foregoing
provisions of this paragraph 4(c), Good Reason shall only exist if NMRX is
provided with a 30-day period to cure the event or condition giving rise to Good
Reason, and it fails to do so within such 30-day cure period and you resign from
your employment within fifteen days following the end of the cure period.
 
5. Section 409A.  The severance payment provided for by paragraph 2 of this
Agreement is intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) as a ”short-term deferral” and this
Agreement shall be interpreted and construed accordingly.  For purposes of this
Agreement, your employment will not be treated as having terminated unless such
termination constitutes a “separation from service” for purposes of Section 409A
of the Code.
 
6. Employment At-Will.  Notwithstanding anything to the contrary in this
Agreement, you acknowledge and agree that your employment relationship with NMRX
is at will and may be terminated by you or NMRX at any time, with or without
cause or notice.
 
7. Notice of Voluntary Termination.  You agree that in the event you elect to
terminate your employment with NMRX, other than for Good Reason after a Change
in Control, you will provide NMRX with sixty (60) days prior written notice in
order to permit NMRX to effectuate an orderly transition.
 
8. Golden Parachute Limit.  Notwithstanding any other provision of this
Agreement, in the event that any portion of the Severance Payment or any other
payment or benefit received or to be received by you (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the "Total Benefits") would be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax; provided, however, that no such reduction in the
Total Benefits shall be made if by not making such reduction, your Retained
Amount (as hereinafter defined) would be [more than 5%] greater than your
Retained Amount if the Total Benefits are so reduced.  All determinations
required to be made under this paragraph 6 shall be made by tax counsel selected
by NMRX and reasonably acceptable to you (“Tax Counsel”), which determinations
shall be conclusive and binding on you and NMRX absent manifest error.  All fees
and expenses of Tax Counsel shall be borne solely by NMRX.  In the event any
such reduction is required, the Total Benefits shall be reduced in the following
order: (i) the Severance Payment, (ii) any other portion of the Total Benefits
that are not subject to Section 409A of the Code (other than Total Benefits
resulting from any accelerated vesting of equity and other compensation awards),
(iii) Total Benefits that are subject to Section 409A of the Code (on a
proportionate basis), and (iv) Total Benefits that are not subject to Section
409A and arise from any accelerated vesting of equity and other compensation
awards.  The parties hereto hereby elect to use the applicable federal rate that
is in effect on the date this Agreement is entered into for purposes of
determining the present value of any payments provided for hereunder for
purposes of Section 280G of the Code.  “Retained Amount” shall mean the present
value (as determined in accordance with sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of the Total Benefits net of all federal, state and
local taxes imposed on you with respect thereto.
 
9. Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon you, your legal representatives and estate and intestate
distributees, and NMRX, its successors and assigns, including any successor by
merger or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of NMRX
may be sold or otherwise transferred.  Any such successor to NMRX shall be
deemed to have assumed this Agreement and to have become obligated hereunder to
the same extent as NMRX, and your obligations hereunder shall continue in favor
of such successor.
 
10. Entire Agreement.  This Agreement embodies the complete agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
11. Amendment. This Agreement may not be modified or amended, except by written
agreement between the parties hereto.
 
12. Counterparts.  This Agreement may be executed by the parties hereto in
counterpart, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
 
13. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.
 
If the foregoing accurately describes our agreement, please sign the enclosed
copy of this agreement.
 


 
Very truly yours,

                    NUMEREX CORP.
                  
  
By: 


 
Accepted and Agreed:


                         ____________________







